UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 Legend Mining Inc. (Exact name of registrant as specified in its charter) Nevada 75-3268988 (State of incorporation or organization) (I.R.S. Employer Identification No.) 2-46 DeZhennan Rd., Suite 403, Yuesiu District, Guangzhou, Guangdong Province, China (Address of principal executive offices)(Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which to be so registered each class is to be registered Not Applicable Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [X] Securities Act registration statement file number to which this form relates:333-152830(if applicable) Securities to be registered pursuant to Section 12(g) of the Act Common Stock, par value $0.001 INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant’s Securities to be Registered. The description of securities contained in the Registrant’s Registration Statement on Form S-1, as amended, filed with the commission (File 333-152830) is incorporated by reference into this registration statement. Item 2.Exhibits. Exhibit Number Description 3.1* Articles of Incorporation 3.2* By-Laws * Incorporated herein by reference to the exhibits of the same number in Registrant’s Registration Statement on Form S-1 and amendments thereto. 2 SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Legend Mining Inc. Date : November 6, 2009 By:/s/Tao Chen Tao Chen President, Chief Executive Officer and Director 3
